Sir, I congratulate you on your election to the 
high office of the presidency. A heavy 
responsibility rests on your shoulders. This has 
been a turbulent year in international affairs. 
The shocks of the past 12 months are reflected in 
the agenda. This has been a testing time also for 
the new Secretary-General. He faces more hard 
tasks ahead.
43.	We have endured a year of crisis in the 
world economy. The international monetary system 
has teetered on the brink of catastrophe. The 
twin evils of inflation and unemployment have 
ranged throughout the world; growth has slowed 
almost to a halt.
44.	Nor has the world become a more peaceful 
and secure place. On the contrary. The Middle 
East has been a cockpit of war. We have just seen 
a massacre of unarmed civilians in Lebanon on a 
scale we find hard to believe. Afghanistan is 
still occupied and tyrannized by the Soviet 
Union. Vietnamese troops still hold Kampuchea. A 
totally avoidable war has been fought over some 
remote islands in the South Atlantic. Great-Power 
relationships have deteriorated. There has been 
no progress towards disarmament.
45.	I want to say a little more about the 
world economic situation. As a small trading 
nation, New Zealand is acutely sensitive to 
fluctuations in the health of our major trading 
partners. New Zealand is classed as a developed 
country, but we share many of the problems of 
developing countries. Our prosperity depends on 
the export of a relatively few primary products. 
In the current world situation, terms of trade 
run against us. When the economic giants sneeze, 
we do not catch cold; we catch pneumonia.
46.	It is not surprising therefore that my 
Government has taken a leading role in recent 
months in advocating a revitalization of the 
international economic and financial 
institutions. The system established at Bretton 
Woods 38 years ago served reasonably well during 
a long period of economic growth in the 1930s and 
1960s. There is a widespread agreement that it 
needs to be improved and strengthened, not tom 
down. There is no consensus yet as to how that 
can be achieved.
47.	At international meetings of Finance 
Ministers in recent weeks, the New Zealand Prime 
Minister has advocated an international 
conference to re-examine the role and adequacy of 
the international institutions established at 
Bretton Woods. Such a conference would require 
detailed groundwork and preparation. It is, 
perhaps, too early to spell out the agenda. What 
must first be demonstrated is the political will 
to undertake the task. My Government believes 
that that will exists in many countries, but some 
of the largest and most powerful Members of the 
Organi-zationóthose with the greatest economic 
cloutóhave still to be convinced.
48.	One thing is clear. The efforts that have 
been made in the Organization to effect progress 
through a North-South dialogue have reached 
stalemate. The very term  North-South  polarizes 
attitudes. Doctrinaire argument will get us 
nowhere. Nor will a retreat into policies of 
economic isolationism. The growth of 
protectionism is one of the most disturbing 
by-products of economic recession. It will not 
help growth in the powerful economies of the 
major industrialized countries, and its effects 
on the vulnerable economies of the developing 
countries can only be disastrous.
49.	Let me emphasize again the constructive 
purpose of my Government's call for a review of 
the international economic institutions. We wish 
to see them strengthened and, if necessary, 
supplemented. They may need new powers. They 
should be more responsive to genuine needs. In 
the financial field, they should be more flexible 
in the conditions they impose for lending. There 
should be a large increase in quotas to 
strengthen the position of the International 
Monetary Fund [IMF]. There is a need for 
discipline to apply to those countries which 
accumulate large surpluses in their balance of 
payments, as well as to tht.se which are forced 
into large deficits. This is sometimes called 
symmetrical surveillance. Greater regulatory 
powers than exist at present may be required. IMF is 
no longer facing cyclical downturns in member 
nations but long-term structural imbalances. Its 
rules must be adapted for longer-term lending and 
easier conditionality. A decision on these 
matters at a special meeting of the world 
community would make the political decision, 
country by country, to accept such changes much 
more easily.
50.	But these are only suggestions on our 
part. I repeat that what is needed is a clear 
demonstration of political will to embark on a 
new program designed to restore confidence in 
the world economic system. Only thus can we look 
for the world consensus required to implement 
such a program. May I say that we look to the 
major economic Powers to display both more 
determined leadership and a greater 
understanding of the problems faced by smaller 
and weaker economies than they have so far.
51.	Although far removed from the Middle 
East, New Zealand is closely concerned with what 
goes on there. We have friendly relations with 
all Middle East countries and important trading 
relations with an increasing number of them. The 
United Nations has an important role to play in 
maintaining peace in that area and it must 
continue to play that role despite the 
frustrations it faces. For many years New Zealand 
has contributed observers to the United Nations 
Truce Supervision Organization. We welcomed the 
restoration of peace between Egypt and Israel. 
We wanted to see a peace-keeping force 
established in the Sinai under United Nations 
auspices but, since that was not possible, we 
agreed to contribute to a force that was 
acceptable to both Egypt and Israel. In that way, 
we hope we have made an appropriate contribution 
not only to the peace-keeping but to the 
peace-making process.
52.	It is a matter of great concern to us 
that L at process has not continued as intended. 
New Zealand has consistently supported Security 
Council resolution 242 (1967). We believe that 
Israel is entitled to exist in peace behind 
secure borders. Equally, we believe that the 
Palestinian people are entitled to determine 
their own futures: and to establish their own 
State, if that is what they wish, following the 
withdrawal of Israeli troops from the occupied 
territories. We believe also that all foreign 
combat troops should be withdrawn from Lebanon. 
The innocent civilian population in that war-torn 
country has suffered long enough, if necessary, 
after the present temporary three-nation force is 
withdrawn from Beirut, the role ol' the United 
Nations peace keeping force should be expanded to 
stabilize the situation in Lebanon for as long as 
may be necessary.
53.	In his report on the work of the 
Organization the Secretary-General has commented 
with admirable frankness on the shortcomings of 
the United Nations in carrying out its primary 
task of preserving international peace and 
security. He has suggested ways in which the 
Security Council might operate with more 
authority. We support those suggestions. We 
believe that a greater willingness on the part of 
the great Powers to work together rather than 
against one another is the key to a more 
effective Security Council. Nevertheless, the 
non-permanent members also have an important part 
to play. We take seriously the obligation 
conferred by the Charter on the Members of the 
United Nations to make their own contribution to 
the maintenance of international peace and 
security. It is with that obligation very much in 
mind that New Zealand has presented its 
candidature for membership of the Council at the 
forthcoming elections.
54.	The situation in Kampuchea also remains 
of deep concern, h undermines the stability of 
Southeast Asia and adversely affects the security 
of our close friends in the Association of 
South-East Asian Nations. If unresolved, it 
carries the potential, by reviving great-Power 
rivalry in the area, to threaten the security of 
the wider Asia-Pacific region. More immediately 
the situation prolongs the human misery and 
suiting that have been a tragic fact of life m 
Kampuchea for too long.
55.	New Zealand firmly believes that any 
lasting solution to the situation in Kampuchea 
will have to take into account their legitimate 
interests of all the parties concerned. We hope 
that the year ahead will see some progress. The 
formation of the coalition Government in 
Kampuchea is a step in the right direction. We 
have never condoned the crimes and atrocities of 
Pol Pot and his associates and we welcome the 
broader representation of the Kampuchean people 
in the Government of Democratic Kampuchea.
56.	There is an important role for the United 
Nations in working out a settlement. We welcome 
the efforts of the Chairman of the /i J Hot 
Committee of the International Conference on 
Kampuchea as part of it.
57.	Another year has passed without progress 
in relations between North and South Korea. 
Tension remains high in the peninsula and the 
diversion of resources to military purposes 
continues. Families are still separated and a 
unique and ancient society remains divided. New 
Zealand does not believe that this situation need 
or should continue. My Government's view is that 
the way forward is through negotiations between 
the Korean peoples themselves. We exhort the 
North Korean authorities to respond positively to 
South Korea's various proposals for steps towards 
national reconciliation.
58.	With regard to Africa, my Government has 
followed closely the efforts of the five-member 
contact group to negotiate the withdrawal of 
South Africa from Namibia and permit the people 
of that country freely to exercise their right to 
self-determination and independence. Following 
the emergence of a Government in Zimbabwe 
reflecting the wishes of the majority, we 
expected to see more rapid progress towards the 
freeing of Namibia from illegal occupation. We 
hope that the situation will now be peacefully 
and speedily remedied and that the people of 
Namibia will very soon be able to decide their 
own future in free and fair elections. It is long 
since time Namibia took its rightful seat in the 
Organization.
59.	New Zealand maintains its steadfast 
opposition to the system of institutionalized 
racism imposed by a minority Government in South 
Africa on the vast majority of its people. New 
Zealand has no diplomatic or consular 
representative in that country. For many years we 
have embargoed the export of arms to South 
Africa. In accordance with its obligations, as a 
member of the Commonwealth, under the Gleneagles 
Agreement my Government has consistently sought 
to discourage sporting contacts with South 
Africa. The great majority of New Zealand sport 
organizations, including the Olympic and 
Commonwealth Games Association have steadfastly 
refrained from such contacts.
60.	It is time that the disgrace of apartheid 
was ended. It is an affront to human dignity. 
Tragically, the South African Government has 
ignored the calls of its own people and of the 
world that it dismantles the apartheid system and 
introduces one which upholds racial equality and 
respect for human rights and basic freedoms. Only 
then can South Africa resume a normal 
relationship with the rest of the world and play 
its proper role in a continent which has 
desperate need of its technology and resources.
61.	I should like to end by saying something 
about the small island countries of the South 
Pacific and their problems. These are, after all, 
New Zealand's closest neighbors and friends. We 
have with them strong ties of history and 
culture. Many of their people have migrated to 
New Zealand but retain close links with their 
island homes. New Zealand's overseas aid program 
is increasingly concentrated in these countries. 
We welcome the fact that the great majority of 
the island countries have now achieved 
independence or an advanced stage of 
self-government. Some of them now speak with a 
distinctive South Pacific voice in the 
Organization.
62.	it is good that self-determination in the 
South Pacific has been achieved peacefully. The 
process is, however, not yet complete. We welcome 
the progress that has taken place towards 
self-determination in the Trust Territory of 
Micronesia. We welcome also the program of reform 
which has been instituted by the French Government 
in New Caledonia. In common with our fellow 
members of the South Pacific Forum, we hope for 
quick progress towards the goal of 
self-determination for this Territory. We are 
actively promoting political development in the 
small island Territory of Tokelau and have 
welcomed visits by United Nations Missions to 
monitor its progress.
63.	The fragile economies of small island 
States pose enormous problems for their 
development. The United Nations criteria for 
least-developed States take insufficient account 
of the problems of minute size, lack of resources 
and extreme isolation, which are common to many 
of these island States. New Zealand has sought to 
help overcome these problems by lowering trade 
barriers, promoting private investment and 
helping to develop regional shipping services. We 
have welcomed the increased involvement of the 
United Nations in the South Pacific area. But 
more outside help is needed, and the small size 
of the recipient countries should not deter the 
appropriate international agencies from making a 
more effective contribution than they have up to 
now.
64.	One of the few significant resources 
which the South Pacific countries can export is 
fish. The most important part of this resource 
consists of the highly migratory species such as 
tuna. The establishment of the 200-mile economic 
zone under the United Nations Convention on the 
Law of the Sea offers the island countries the 
opportunity to exploit this resource for their 
own benefit. It is for that reason, among others, 
that New Zealand and other South Pacific 
countries are strong supporters of that 
Convention and look forward to its early entry 
into force. My Government will continue to urge 
the major industrialized countries to accept and 
become parties to the Convention. All South 
Pacific countries are naturally sensitive to the 
possibility of pollution of the surrounding 
ocean, for example by the dumping of nuclear 
waste. We are also strong advocates of the 
complete cessation of nuclear-weapons testing, 
especially in the Pacific. It is a matter of 
great regret and concern that the negotiation of 
a comprehensive test-ban treaty has virtually 
come to a halt.
65.	New Zealand and its South Pacific 
neighbors will continue to press for the 
conclusion of a test-ban treaty. Such a treaty 
not only will remove a possible environmental 
threat from our own backyard, but will be an 
important step towards nuclear disarmament, which 
has seen no progress in the past year but becomes 
more urgent day by day.
